DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a pressure sensor and the components it includes, however it does not disclose an improvement made by the sensor to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor With Improved Fluid Isolation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al US6050145 (hereinafter “Olsen”).
Regarding claim 1, Olsen discloses a pressure sensor (Transmitter-10) comprising: a housing (housing-14); an isolator (isolator diaphragm-26) positioned at a first end of the housing; a first cavity ()Isolator mounting assembly-12 includes a cavity, See fig 2 and 4) formed between the first end of the housing and the isolator; a second cavity (cavity-146) formed in the housing; a channel (passageway-28) with a first end fluidly connected to the first cavity and a second end fluidly coupled to the second cavity; and a pressure sensor chip (pressure sensor-30, 184, See Fig 5) positioned in the second cavity, the pressure sensor chip comprising: a first diaphragm (See Fig 5 which shows chip-186 with a diaphragm) positioned at a top side of the pressure sensor chip laterally outwards from the second end of the channel (Col 5 line 18-35).
Regarding claim 3, Olsen discloses the channel (passageway-28) is aligned with a null point of a primary resonance mode of the isolator. (See Fig 1)
Regarding claim 4, Olsen discloses a diameter and a length of the channel (passageway-28) can be adjusted to adjust a resonance frequency of the pressure sensor.
Regarding claim 8, Olsen discloses a pressure transfer fluid (fill fluid) in the first cavity, the channel, and the second cavity. (Col 2 line 43-51)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al US6050145 (hereinafter “Olsen”) in view of Kalinoski US5447073.
Regarding claim 2, Olsen discloses the first diaphragm  (See Fig 5 which shows chip-186 with a diaphragm) is positioned laterally outwards to a first side of the second end of the channel.
However, Olsen fails to disclose the pressure sensor chip further comprises: a second diaphragm positioned laterally outwards to a second side of the second end of the channel. Kalinoski discloses the pressure sensor chip (transducer-50a) further comprises: a second diaphragm (diaphragm-54) positioned laterally outwards to a second side of the second end of the channel. (Fig 4, Col 5 line 34-58)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kalinoski into Olsen for the purpose of increasing detection accuracy. The modification would allow for comparing the first and second diaphragm detected data and compensating for potential errors.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Olsen and Kalinoski made available do not teach, or fairly suggest, a baffle arrangement positioned over a top side of the isolator, the baffle arrangement is configured to prevent a fluid from jetting onto the isolator, the baffle arrangement comprises: a first screen having a plurality of openings positioned over the isolator; and a second screen having a plurality of openings positioned over the first screen; wherein the plurality of openings of the first screen are offset from the plurality of openings of the second screen as disclosed in respective claims 5-7.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855